IN THE
                             TENTH COURT OF APPEALS



                                     No. 10-11-00340-CV

                              IN RE R. WAYNE JOHNSON


                                     Original Proceeding



                              MEMORANDUM OPINION


The petition for writ of mandamus is denied.1



                                                       REX D. DAVIS
                                                       Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed September 21, 2011
[OT06]



1 The petition lacks an appendix and a certified or sworn record, as required by Rules 52.3(k) and
52.7(a)(1). See TEX. R. APP. P. 52.3(k), 52.7(a)(1). To expedite our disposition of this proceeding, we
implement Rule 2 and suspend these rules in this proceeding only. Id. 2.